Citation Nr: 0935582	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  00-01 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left eye 
disorder.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for a left eye disorder that was 
caused or aggravated by medication prescribed by a VA medical 
facility from 1996 to 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to August 
1983.

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions in March 1998 and October 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The case was certified to the Board 
by the Phoenix, Arizona, RO.

The Veteran appeared at a Travel Board hearing in January 
2004 before the undersigned Veterans Law Judge.  A transcript 
of the hearing testimony is associated with the claims file.

In a December 2004 decision, the Board reopened the claim of 
entitlement to service connection for an eye disorder and 
remanded the entire case to the RO, via the Appeals 
Management Center (AMC), in Washington, DC, for additional 
development.  The AMC/RO completed the additional development 
as directed, continued to deny the claims, and returned the 
case to the Board for further appellate review.

The Veteran has submitted additional claims of entitlement to 
service connection for posttraumatic stress disorder, hearing 
loss, and tinnitus.  These issues have not been considered by 
the RO, much less denied and timely appealed to the Board.  
So, they are referred to the RO for appropriate action, as 
the Board does not currently have jurisdiction to consider 
them.  See 38 C.F.R. § 20.200 (2008); Godfrey v. Brown, 7 
Vet. App. 398 (1995) (the Board does not have jurisdiction of 
an issue not yet adjudicated by the RO).

The Board received additional evidence from the Veteran in 
May 2009, which is duplicative of evidence already in the 
claims file and has already been reviewed and considered by 
the RO.  In light of this factor, there is no necessity to 
either seek a waiver of initial RO consideration and review 
or to remand the case to the RO.  See 38 C.F.R. § 20.1304 
(2004).


FINDINGS OF FACT

1.  The preponderance of the probative evidence indicates 
that a bilateral eye disorder is not related to an in-service 
disease or injury.

2.  The preponderance of the evidence shows no increase in 
the Veteran's left eye disorder due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in the conduct of 
treatment of the Veteran between 1996 and 1998; or, due to an 
event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  A bilateral eye disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107(b) (West 2002 and Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).

2.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for claimed increase in an 
eye disorder have not been met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  Pursuant to the Board's 
remand, VA notified the veteran in December 2004, April 2005, 
and August 2006, of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The August 2006 letter 
included adequate notice of how disability ratings and 
effective dates are assigned in the event service connection 
or compensation under 38 U.S.C.A. § 1151 is granted.  

The Board notes the above letters were returned to VA by U.S. 
Postal authorities as undeliverable due to the Veteran not 
having provided a forwarding address.  The claims file 
documents that each of the letters were sent to the Veteran's 
last known address as shown in the claims file.  The Board 
also notes that a copy of each letter was provided to the 
Veteran's representative of record.  Neither the Veteran nor 
his representative has indicated any unawareness of the 
evidence needed to substantiate each claim or of VA's duty to 
assist the Veteran.  In light of the above, the Board finds 
VA substantially complied with the VA notice requirements and 
no prejudice inured to the Veteran.  See 38 C.F.R. 
§ 3.159(b)(1).

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  While he may not have received full notice 
prior to the initial decision, after notice was provided, he 
was afforded a meaningful opportunity to participate in the 
adjudication of the claims via the presentation of pertinent 
evidence and testimony.  See Washington v. Nicholson, 21 Vet. 
App. 191 (2007).  Further, the claims were reviewed on a de 
novo basis, as shown in the March 2009 supplemental statement 
of the case.  In sum, there is no evidence of any VA error in 
notifying or assisting the Veteran that reasonably affects 
the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).  
Thus, the Board may address the merits of the appeal.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service Connection Claim

Governing Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  



Analysis

Although the claim is styled as one for a bilateral eye 
disorder, the Veteran clarified at the hearing that his claim 
has consistently been only for his left eye, and that he has 
no right eye disorder.  See Transcript, p. 11.  As discussed 
below, the medical evidence of record confirms the absence of 
a right eye disorder.

The Veteran asserts he injured his left eye during his basic 
training while engaged in a training exercise he called the 
"slide for life."  He asserts he landed in contaminated 
water which resulted in an eye infection for which he 
reported to sick bay.  In later iterations, he noted he had 
sand on his hands as he emerged from the water, and he 
scratched his left eye in the process of rubbing the water 
out.

Service treatment records note an October 1980 entry where 
the Veteran presented with complaints of a one-day history of 
itching and drainage of the right eye.  (Emphasis added).  
Crusting of the lashes and lid edema were noted upon 
examination, but no diagnosis was made.  The entry does not 
note any trauma having occurred or other information related 
to etiology.  There is no mention of the left eye whatsoever.  
He was treated with an unknown medication and returned to 
duty.  

The service treatment records are otherwise entirely negative 
for any entries related to complaints, findings, or treatment 
for, either eye.  A January 1982 entry related to a finding 
of viral syndrome notes the eyes were within normal limits.  
The July 1983 physical examination report of the separation 
examination from active service notes the Veteran's eyes are 
assessed as normal, and his visual acuity was 20/20 
bilaterally.

VA Medical Center records dated in August 1988 indicated the 
Veteran returned to complete an eye examination.  He 
complained of difficulty seeing in the left eye since 1980, 
and a history related to the left eye was noted since 1980.  
The impression was left eye corneal scar probably secondary 
to trauma vs. old disciform herpes simplex virus scar.  Other 
post-service records note the recurrent nature of the 
Veteran's left eye disorder.  He was afforded a VA 
examination while the case was on remand.

The January 2009 VA examination report notes the examiner 
conducted a comprehensive review of the claims file and the 
Veteran's electronic medical records.  The examination report 
notes the Veteran told the examiner he fell in water during a 
training exercise, and there was sand in the water.  
Subsequently, he and two other Marines had red eyes with a 
discharge, and they went to sick call.  The Veteran reported 
he recovered over the next three days or so.  His vision 
worsened, beginning in the late 1990s.  Examination revealed 
uncorrected distance visual acuity in the right eye of 20/40-
1 and 20/400 in the left eye.  Uncorrected near visual acuity 
was 20/20 in the right eye and 20/200 in the left eye.  Best 
corrected distance vision was 20/20-1 in the right eye and 
20/200 in the left eye.  The examiner rendered a diagnosis of 
disciform corneal scar of the left eye, which is consistent 
with herpes simplex keratitis, trauma, or a bacterial 
infection.  The Veteran's recent bouts with iritis suggested 
herpes simplex virus as the etiology for the left eye 
pathology.

The examiner noted the Veteran's reported training accident 
where he fell into water caused conjunctivitis, either from a 
foreign body or a mild infection.  The examiner further noted 
the conjunctivitis resolved, in view of the fact the 
Veteran's discharge examination noted he had good vision, and 
the Veteran reported his vision decreased at a later point in 
time after his discharge.  In light of these facts, the 
examiner opined the corneal disciform scar was not caused by 
the in-service incident cited by the Veteran.  Rather, at 
some point in time between the Veteran's discharge from 
active service in 1983 and a VA examination in August 1988, 
he developed the left eye corneal scar.

As already noted earlier, the Veteran conceded he has no 
disability of the right eye, and he in fact never claimed 
one.  Nonetheless, the January 2009 examination report notes 
no diagnosis as concerns the right eye.  As concerns the left 
eye, the examiner opined there is no causal linkage between 
the Veteran's current left eye disorder and his active 
service.

The Veteran's representative asserts the VA examiner's 
opinion should be dismissed as speculative, but the Board 
rejects this assertion out of hand.  There is nothing 
speculative in the examiner's opinion the left eye corneal 
scar was not caused by the claimed training incident.

The Board notes that, even though the examiner accepted the 
Veteran's history as he reported it, the examiner still 
opined there was no medical linkage.  In addition to the fact 
the Veteran's eyes and vision were noted as normal at the 
1983 physical examination for discharge, there also is the 
fact the service treatment records are entirely silent as to 
any incident that involved the left eye.  Further, as noted 
earlier, the service treatment record entry of October 1980 
notes no prior trauma or other incident as related to the 
Veteran's presentation for his right eye.  As indicated in 
the service treatment records, and as opined by the VA 
examiner in January 2009, the October 1980 event was an acute 
and transitory episode that resolved without any chronic 
residuals.  Thus, the Board is constrained to find the 
preponderance of the evidence is against the claim for 
service connection for a left eye disorder.  38 C.F.R. 
§ 3.303.  The benefit sought on appeal is denied.

Claim For 38 U.S.C.A. § 1151 Benefits

The Veteran claims his left eye disorder was aggravated or 
made worse by VA treatment between 1996 and 1998.  
Specifically, he alleges that Polytrim drops prescribed by a 
VA physician made his left eye vision worse and caused him to 
lose his vision in the left eye.

Governing Law and Regulation

Compensation shall be awarded for a qualifying additional 
disability of a veteran in the same manner as if such 
additional disability was service-connected.  For purposes of 
this section, a disability is a qualifying additional 
disability or qualifying death if the disability was not the 
result of the veteran's willful misconduct and the disability 
was caused by hospital care, medical or surgical treatment, 
or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility.  In addition, the 
proximate cause of the disability must be either 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

Title 38 C.F.R. § 3.361(b) states that to determine whether a 
veteran has an additional disability, VA compares the 
veteran's condition immediately before the beginning of the 
hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy (CWT) program upon which the claim is based to the 
veteran's condition after such care, treatment, examination, 
services, or program has stopped.  VA considers each involved 
body part or system separately.

Subsection (c) states that claims based on additional 
disability due to hospital care, medical or surgical 
treatment, or examination must meet the causation 
requirements of this paragraph and paragraph (d)(1) or (d)(2) 
of this section.  Claims based on additional disability due 
to training and rehabilitation services or compensated work 
therapy program must meet the causation requirements of 
paragraph (d)(3) of this section.  Actual causation is 
required.  To establish causation, the evidence must show 
that the hospital care, medical or surgical treatment, or 
examination resulted in the Veteran's additional disability.  
Merely showing that a veteran received care, treatment, or 
examination and that the Veteran has an additional disability 
or died does not establish cause. Hospital care, medical or 
surgical treatment, or examination cannot cause the 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress. The provision of training and 
rehabilitation services or CWT program cannot cause the 
continuance or natural progress of a disease or injury for 
which the services were provided.  Additional disability 
caused by a veteran's failure to follow properly given 
medical instructions is not caused by hospital care, medical 
or surgical treatment, or examination.

Subsection (d) states that the proximate cause of disability 
is the action or event that directly caused the disability, 
as distinguished from a remote contributing cause.  To 
establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
the Veteran's additional disability (as explained in 
paragraph (c) of this section); and (i) VA failed to exercise 
the degree of care that would be expected of a reasonable 
health care provider; or (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To determine whether 
there was informed consent, VA will consider whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32 of this chapter.  Minor 
deviations from the requirements of 38 C.F.R. § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be express (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  To establish that the provision of 
training and rehabilitation services or a CWT program 
proximately caused a veteran's additional disability, it must 
be shown that the veteran's participation in an essential 
activity or function of the training, services, or CWT 
program provided or authorized by VA proximately caused the 
disability.  The Veteran must have been participating in such 
training, services, or CWT program provided or authorized by 
VA as part of an approved rehabilitation program under 38 
U.S.C. chapter 31 or as part of a CWT program under 38 
U.S.C.§ 1718.  It need not be shown that VA approved that 
specific activity or function, as long as the activity or 
function is generally accepted as being a necessary component 
of the training, services, or CWT program that VA provided or 
authorized.

Title 38 C.F.R. § 3.361(e) defines Department employees and 
facilities.  A Department employee is an individual (i) who 
is appointed by the Department in the civil service under 
title 38, United States Code, or title 5, United States Code, 
as an employee as defined in 5 U.S.C. § 2105; (ii) who is 
engaged in furnishing hospital care, medical or surgical 
treatment, or examinations under authority of law; and (iii) 
whose day-to-day activities are subject to supervision by the 
Secretary of Veterans Affairs.  A Department facility is a 
facility over which the Secretary of Veterans Affairs has 
direct jurisdiction.

Title 38 C.F.R. § 3.361(e) explains activities that are not 
hospital care, medical or surgical treatment, or examination 
furnished by a Department employee or in a Department 
facility.  The following are not hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility within the meaning of 38 
U.S.C. § 1151(a): (1) hospital care or medical services 
furnished under a contract made under 38 U.S.C. 1703; (2) 
nursing home care furnished under 38 U.S.C. § 1720; (3) 
hospital care or medical services, including examination, 
provided under 38 U.S.C. § 8153 in a facility over which the 
Secretary does not have direct jurisdiction

Title 38 C.F.R. § 3.361(g) provides for benefits which are 
payable under 38 U.S.C. § 1151 for a veteran's death.

Analysis

As noted in the discussion of service connection above, the 
examiner noted the medical records indicated the Veteran 
presented at a VA facility in August 1988, at which time he 
was noted to have a corneal scar and visual acuity in the 
left eye of 20/50.  In May 1989, the Veteran reported he fell 
down stairs, and he sustained a left black eye.  He had a 
bout of conjunctivitis in April 1997 and, the next day, a VA 
examination noted uncorrected left eye visual acuity of 20/70 
and corneal scarring.  The examiner also noted the report 
from the Veteran's private optometrist that he had purged his 
records related to his treatment of the Veteran.  An October 
1998 VA entry notes a corneal scar and vision of 20/50 in the 
left eye, and the Veteran was using Polytrim drops but told 
to discontinue use.  In November 1998, chronic conjunctivitis 
was noted, and in February 2005, mild iritis was noted, and 
herpes simplex virus was speculated.

The physical examination of the eyes set forth in the 
discussion of service connection above is hereby incorporated 
here by reference.  Further, slit lamp examination revealed 
full and balanced motility.  Right pupil was 3 mm and 
unreactive.  It was difficult to assess the left pupil, but 
no afferent pupillary defect was noted.  The fields were full 
by confrontation.  Examination of the lids and lashes 
revealed collarettes around both eyelashes and meibomianitis 
of both eyes.  Conjunctiva were injected, left eye greater 
than the right.  The anterior chamber was deep and clear with 
no cells or flare.  The cornea revealed a disciform scar on 
the left,  The iris was within normal limits, and the lens 
were clear.  The macula was flat, vessels of normal caliber, 
the periphery within normal limits, and there was no 
diplopia.

The examiner's diagnosis and opinion set forth above are also 
incorporated here by reference.  The examiner also diagnosed 
chronic conjunctivitis, likely due to chronic blepharitis, 
and that local treatment would likely alleviate some of the 
Veteran's symptoms.

In as much as there are no medical records for the entire 
period between 1983 and when the Veteran developed the 
corneal scar, the examiner noted he did not know why the 
Veteran was prescribed the Polytrim drops or by whom.  
Significantly, the examiner opined definitively that the 
Polytrim drops did not cause or aggravate the corneal scar.  
The examiner noted further that the absence of records leaves 
it unclear as to whether the Veteran was instructed to obtain 
follow-up care and whether he followed those instructions.  
The Veteran was unclear on the those details; and, the 
examiner further noted, there was more than a remote 
likelihood the Veteran would have developed corneal scarring 
even with appropriate treatment.

The preponderance of the probative medical evidence shows the 
Veteran's claim fails on all required prongs for 38 U.S.C.A. 
§ 1151 benefits: the Polytrim drops did not cause his left 
corneal scarring, nor did they aggravate it or cause an 
additional left eye disability.  The VA examiner was precise 
and definitive in his assessment of this facet of the 
Veteran's claim.  Further, while the Board notes the examiner 
used the term, "speculation," in assessing or opining on 
the etiology of the Veteran's left corneal scarring, the 
examiner actually based his assessment on the medical 
evidence of record.  Contrary to the Veteran's 
representative's assertion, speculation generally involves a 
conclusion reached on the basis of insufficient or no 
information or underlying facts.  See e.g., 
http://www.merriam-webster.com/dictionary/speculate.

In the instant case, the examiner noted the Veteran's over 
all eye symptomatology, including his later bouts with 
iritis, indicated herpes simplex virus keratitis, or a missed 
diagnosis of that pathology, as the likely etiology for his 
corneal scarring.  Further, the examiner noted, almost all of 
the ophthalmologists seen by the Veteran had agreed with 
herpes simplex virus as the likely etiology.  As concerns a 
missed diagnosis, the examiner noted a primary care office 
would be hard pressed to distinguish herpes simplex virus 
keratitis from conjunctivitis.  Further, the Veteran's 
failure to follow-up as instructed was also a possible 
etiology for the corneal scarring.  Indeed, the medical 
records note numerous failures of the Veteran to follow up as 
instructed by his various VA providers.

Thus, the Board is constrained to find the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 1151; 38 
C.F.R. § 3.361.  The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claims, however, the doctrine is not 
for application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).




ORDER

Entitlement to service connection for a left eye disorder is 
denied.

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for a left eye disorder that was 
caused or aggravated by medication prescribed by a VA medical 
facility from 1996 to 1998 is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


